Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 26-45 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Independent claim 26, recites apparatus configured to process the scheduling trigger indicating/triggering CSI and beam information using extra-large PUSCH (xPUSCH); generate a reporting message comprising the CSI and the beam information; wherein the beam information and beam reference signal receiving power (BRS-RP) report are included in first MAC-CE, and encode the xPUSCH data to include reporting message. Independent claim 34 recites similar limitations performed by non-transitory computer readable media.

Independent claim 41 recite similar subject matter directed to base station to generate an uplink grant message comprising a scheduling trigger, wherein the scheduling trigger indicates to a user equipment (UE) to provide channel state information (CSI) and beam information using extra-large physical uplink shared 

The prior art on record YU teaches terminal receiving trigger for measurement and reports selected optimum beam combination and CSI. The reference fail to teach the reporting message including beam information and BRS-RP report in first MAC-CE of the reporting message sent on xPUSCH.

Upon further search, reference Fwu has been considered, fig 8 (also supported by provisional filed on 2/16/20216) shows the encoding of xPUSCH with CSI and BRS-RP for sending report in UCI. However, the reference does not specify including the beam information and BRS-RP in MAC-CE.  

Further search on prior arts and prior arts on record, fail to teach, alone or in combination, the above-mentioned claimed limitations, along with all other limitations as recited in claim 26, 34 and 41. Thus, claim 26, 34 and 41 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.